 



Exhibit 10.3
REGISTRATION RIGHTS AGREEMENT
     This REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made as of
December 11, 2006, by and among (i) Advancis Pharmaceutical Corporation, a
Delaware corporation (the “Company”), (ii) each person listed on Exhibit A
attached hereto (collectively, the “Initial Investors” and each individually, an
“Initial Investor”), and (iii) each person or entity that subsequently becomes a
party to this Agreement pursuant to, and in accordance with, the provisions of
Section 12 hereof (collectively, the “Investor Permitted Transferees” and each
individually an “Investor Permitted Transferee”).
     WHEREAS, the Company has agreed to issue and sell to the Initial Investors,
and the Initial Investors have agreed to purchase from the Company, an aggregate
of 6,000,000 shares (the “Purchased Shares”) of the Company’s common stock,
$0.01 par value per share (the “Common Stock”), all upon the terms and
conditions set forth in that certain Securities Purchase Agreement, dated of
even date herewith, between the Company and the Initial Investors (the
“Securities Purchase Agreement”); and
     WHEREAS, the terms of the Securities Purchase Agreement provide that it
shall be a condition precedent to the closing of the transactions thereunder,
for the Company and the Initial Investors to execute and deliver this Agreement.
     NOW, THEREFORE, in consideration of the premises and mutual covenants
contained herein, the parties hereto hereby agree as follows:
     1. DEFINITIONS. The following terms shall have the meanings provided
therefor below or elsewhere in this Agreement as described below:
     “Board” shall mean the board of directors of the Company.
     “Closing” and “Closing Date” shall have the meanings ascribed to such terms
in the Securities Purchase Agreement.
     “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended,
and all of the rules and regulations promulgated thereunder.
     “Investors” shall mean, collectively, the Initial Investors and the
Investor Permitted Transferees; provided, however, that the term “Investors”
shall not include any of the Initial Investors or any of the Investor Permitted
Transferees that does not own or hold any Registrable Shares.
     “Majority Holders” shall mean, at the relevant time of reference thereto,
those Investors holding more than fifty percent (50%) of the Registrable Shares
held by all of the Investors.
     “Qualifying Holder” shall have the meaning ascribed thereto in Section 12
hereof.
     “Registrable Shares” shall mean the Purchased Shares, provided, however,
such term shall not, after the Mandatory Registration Termination Date, include
any of the Purchased Shares that become or have become eligible for resale
without restrictions or volume limitations pursuant to Rule 144 or pursuant to
Regulation S.

-1-



--------------------------------------------------------------------------------



 



     “Rule 144” shall mean Rule 144 promulgated under the Securities Act and any
successor or substitute rule, law or provision.
     “SEC” shall mean the Securities and Exchange Commission.
     “Securities Act” shall mean the Securities Act of 1933, as amended, and all
of the rules and regulations promulgated thereunder.
     2. EFFECTIVENESS; TERMINATION. This Agreement shall become effective and
legally binding only if the Closing occurs. This Agreement shall terminate and
be of no further force or effect, automatically and without any action being
required of any party hereto, upon the termination of the Securities Purchase
Agreement pursuant to Section 7 thereof.
     3. MANDATORY REGISTRATION.
          (a) Within twenty (20) business days after the Closing Date, the
Company will prepare and file with the SEC a registration statement on Form S-3,
or in the event the Company is not eligible to use Form S-3, on Form S-1, for
the purpose of registering under the Securities Act all of the Registrable
Shares for resale by, and for the account of, the Investors as selling
stockholders thereunder (the “Registration Statement”). The Registration
Statement shall permit the Investors to offer and sell, on a delayed or
continuous basis pursuant to Rule 415 under the Securities Act, any or all of
the Registrable Shares. The Company agrees to use reasonable best efforts to
cause the Registration Statement to become effective as soon as practicable, but
in no event later than ninety (90) days after the Closing Date (or one hundred
twenty (120) days if the Registration Statement is reviewed by the SEC). In the
event that, after the Closing Date and before the Registration Statement is
declared effective, there is an act of God, war or terror, the Effectiveness
Deadline will be extended by a number of days equal to the days of any such act,
plus ten (10).
          (b) The Company shall be required to keep the Registration Statement
effective until such date that is the earlier of (i) the date as of which all of
the Purchasers may sell all of the Registrable Securities without restriction
pursuant to Rule 144(k) (or the successor rule thereto) promulgated under the
Securities Act or (ii) the date when all of the Registrable Shares registered
thereunder shall have been sold (such date is referred to herein as the
“Mandatory Registration Termination Date”). Thereafter, the Company shall be
entitled to withdraw the Registration Statement and the Investors shall have no
further right to offer or sell any of the Registrable Shares pursuant to the
Registration Statement (or any prospectus relating thereto).
          (c) The offer and sale of the Registrable Shares pursuant to the
Registration Statement shall not be underwritten.

-2-



--------------------------------------------------------------------------------



 



     4. PENALTIES/SUSPENSION OF THE REGISTRATION STATEMENT
          (a) If a Registration Statement covering the Registrable Shares is not
filed with the Commission on or prior to twenty (20) business days after the
Closing Date, the Company will make pro rata payments to each Investor, as
liquidated damages and not as a penalty, in an amount equal to 1% of the
aggregate amount invested by such Investor for each 30-day period or pro rata
for any portion thereof following the date by which such Registration Statement
should have been filed for which no Registration Statement is filed with respect
to the Registrable Shares. The amounts payable as liquidated damages pursuant to
this paragraph shall be paid, in cash in lawful money of the United States,
within three (3) business days of the last day of each such 30-day period during
which the Registration Statement should have been filed for which no
Registration Statement was filed with respect to the Registrable Shares.
          (b) The Company shall notify the Investors by facsimile or e-mail as
promptly as practicable, and in any event, within forty-eight (48) hours, after
the Registration Statement is declared effective and shall simultaneously
provide the Investors with copies of any related prospectus to be used in
connection with the sale or other disposition of the securities covered thereby.
If (A) a Registration Statement covering the Registrable Shares is not declared
effective by the SEC within ninety (90) days after the Closing Date (or one
hundred twenty (120) days if reviewed by the SEC), or (B) after a Registration
Statement has been declared effective by the SEC, sales cannot be made pursuant
to such Registration Statement for any reason (including without limitation by
reason of a stop order, or the Company’s failure to update the Registration
Statement), but excluding the inability of any Investor to sell the Registrable
Shares covered thereby due to market conditions and except as excused pursuant
to Section 11 below, then the Company will make pro rata payments to each
Investor, as liquidated damages and not as a penalty, in an amount equal to 1%
of the aggregate amount invested by such Investor for each 30-day period or pro
rata for any portion thereof following the date by which such Registration
Statement should have been effective, but was not so effective or available (the
“Blackout Period”). The amounts payable as liquidated damages pursuant to this
paragraph shall be paid, in cash in lawful money of the United States, monthly
within three (3) business days of the last day of each month following the
commencement of the Blackout Period until the termination of the Blackout
Period.
          (c) No Investor shall be entitled to a payment pursuant to this
Section 4 if effectiveness of a registration statement has been delayed or a
prospectus has been unavailable as a result of (i) a failure by such Investor to
promptly provide on request by the Company the information required under the
Securities Purchase Agreement or this Agreement or requested by the SEC as a
condition to effectiveness of the Registration Statement; (ii) the provision of
inaccurate or incomplete information by such Investor; or (iii) a statement or
determination of the SEC that any provision of the rights of the Investor under
this Agreement are contrary to the provisions of the Securities Act.

-3-



--------------------------------------------------------------------------------



 



     5. OBLIGATIONS OF THE COMPANY. In connection with the Company’s obligation
under Section 3 hereof to file the Registration Statement with the SEC and to
use its reasonable best efforts to cause the Registration Statement to become
effective, the Company shall, as expeditiously as reasonably possible:
          (a) Prepare and file with the SEC such amendments and supplements to
the Registration Statement and the prospectus used in connection therewith as
may be necessary to comply with the provisions of the Securities Act with
respect to the disposition of all Registrable Shares covered by the Registration
Statement;
          (b) Furnish to the selling Investors such number of copies of a
prospectus, including a preliminary prospectus, in conformity with the
requirements of the Securities Act, and such other documents (including, without
limitation, prospectus amendments and supplements as are prepared by the Company
in accordance with Section 5(a) above) as the selling Investors may reasonably
request in order to facilitate the disposition of such selling Investors’
Registrable Shares;
          (c) Notify the selling Investors, at any time during which a
prospectus relating to the Registration Statement is required to be delivered
under the Securities Act, of the happening of any event as a result of which the
prospectus included in or relating to the Registration Statement contains an
untrue statement of a material fact or omits any fact necessary to make the
statements therein not misleading; and, thereafter, subject to Section 11
hereof, the Company will promptly prepare (and, when completed, give notice and
provide a copy thereof to each selling Investor) a supplement or amendment to
such prospectus so that, as thereafter delivered to the purchasers of such
Registrable Shares, such prospectus will not contain an untrue statement of a
material fact or omit to state any fact necessary to make the statements therein
not misleading; provided that upon such notification by the Company, the selling
Investors will not offer or sell Registrable Shares until the Company has
notified the selling Investors that it has prepared a supplement or amendment to
such prospectus and delivered copies of such supplement or amendment to the
selling Investors (it being understood and agreed by the Company that the
foregoing proviso shall in no way diminish or otherwise impair the Company’s
obligation to promptly prepare a prospectus amendment or supplement as above
provided in this Section 5(c) and deliver copies of same as above provided in
Section 5(b) hereof); and
          (d) Use commercially reasonable efforts to register and qualify the
Registrable Shares covered by the Registration Statement under such other
securities or Blue Sky laws of such states as shall be reasonably appropriate in
the opinion of the Company, provided that the Company shall not be required in
connection therewith or as a condition thereto to qualify to do business or to
file a general consent to service of process in any such states or
jurisdictions, and provided further that (notwithstanding anything in this
Agreement to the contrary with respect to the bearing of expenses) if any
jurisdiction in which any of such Registrable Shares shall be qualified shall
require that expenses incurred in connection with the qualification therein of
any such Registrable Shares be borne by the selling Investors, then the selling
Investors shall, to the extent required by such jurisdiction, pay their pro rata
share of such qualification expenses.

-4-



--------------------------------------------------------------------------------



 



          (e) Subject to the terms and conditions of this Agreement, including
Section 3 hereof, the Company shall use its commercially reasonable efforts to
(i) prevent the issuance of any stop order or other suspension of effectiveness
of a Registration Statement, or the suspension of the qualification of any of
the Registrable Shares for sale in any jurisdiction in the United States, and
(ii) if such an order or suspension is issued, obtain the withdrawal of such
order or suspension at the earliest practicable moment and notify each holder of
Registrable Shares of the issuance of such order and the resolution thereof or
its receipt of notice of the initiation or threat of any proceeding such
purpose.
          (f) The Company shall (i) comply with all requirements of the National
Association of Securities Dealers, Inc. with regard to the issuance of the
Purchased Shares and the listing thereof on the NASDAQ Global Market and such
other securities exchange or automated quotation system, as applicable, and
(ii) engage a transfer agent and registrar to maintain the Company’s stock
ledger for all Registrable Shares covered by the Registration Statement not
later than the effective date of the Registration Statement.
          (g) The Company will notify the Investors of any pending proceeding
against the Company under Section 8A of the Securities Act in connection with
the offering of the Registrable Securities.
          (h) The Company will file the Registration Statement and all
amendments and supplements thereto electronically on EDGAR.
     6. FURNISH INFORMATION. It shall be a condition precedent to the
obligations of the Company to take any action pursuant to this Agreement that
the selling Investors shall furnish to the Company such information regarding
them and the securities held by them as the Company shall reasonably request and
as shall be required in order to effect any registration by the Company pursuant
to this Agreement. Each Investor shall promptly notify the Company of any
changes in the information furnished to the Company.
     7. EXPENSES OF REGISTRATION. Except as set forth in Section 5(d), all
expenses incurred in connection with the registration of the Registrable Shares
pursuant to this Agreement (excluding underwriting, brokerage and other selling
commissions and discounts), including without limitation all registration and
qualification and filing fees, printing, and fees and disbursements of counsel
for the Company, shall be borne by the Company; provided however that the
Investors shall be required to pay the expenses of counsel and any other
advisors for the Investors and any brokerage or other selling discounts or
commissions and any other expenses incurred by the Investors for their own
account.
     8. DELAY OF REGISTRATION. The Investors shall not take any action to
restrain, enjoin or otherwise delay any registration as the result of any
controversy which might arise with respect to the interpretation or
implementation of this Agreement.

-5-



--------------------------------------------------------------------------------



 



     9. INDEMNIFICATION.
          (a) To the extent permitted by law, the Company will indemnify and
hold harmless each selling Investor, and each officer and director of such
selling Investor and each person, if any, who controls such selling Investor,
within the meaning of the Securities Act, against any losses, claims, damages or
liabilities, joint or several, to which they may become subject under the
Securities Act or otherwise, insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based upon any
untrue or alleged untrue statement of any material fact contained in the
Registration Statement, in any preliminary prospectus or final prospectus
relating thereto or in any amendments or supplements to the Registration
Statement or any such preliminary prospectus or final prospectus, or arise out
of or are based upon the omission or alleged omission to state therein a
material fact required to be stated therein, or necessary to make the statements
therein not misleading; and will reimburse such selling Investor, or such
officer, director or controlling person for any legal or other expenses
reasonably incurred by them in connection with investigating or defending any
such loss, claim, damage, liability or action; provided, however, that the
indemnity agreement contained in this Section 9(a) shall not apply to amounts
paid in settlement of any such loss, claim, damage, liability or action if such
settlement is effected without the consent of the Company (which consent shall
not be unreasonably withheld), nor shall the Company be liable in any such case
for any such loss, damage, liability or action to the extent that it arises out
of or is based upon (i) an untrue statement or alleged untrue statement or
omission made in connection with the Registration Statement, any preliminary
prospectus or final prospectus relating thereto or any amendments or supplements
to the Registration Statement or any such preliminary prospectus or final
prospectus, in reliance upon and in conformity with written information
furnished expressly for use in connection with the Registration Statement or any
such preliminary prospectus or final prospectus by the selling Investors or
(ii) an untrue statement or alleged untrue statement or omission in the
Registration Statement or any prospectus that is (whether preliminary or final)
corrected in any subsequent amendment or supplement to the Registration
Statement or prospectus that was delivered to the selling Investor before the
pertinent sale or sales by the selling Investor.
          (b) To the extent permitted by law, each selling Investor will
severally and not jointly indemnify and hold harmless the Company, each of its
directors, each of its officers who have signed the Registration Statement, each
person, if any, who controls the Company within the meaning of the Securities
Act, and all other selling Investors against any losses, claims, damages or
liabilities to which the Company or any such director, officer, controlling
person, or such other selling Investor may become subject to, under the
Securities Act or otherwise, insofar as such losses, claims, damages or
liabilities (or actions in respect thereto) arise out of or are based upon any
untrue or alleged untrue statement of any material fact contained in the
Registration Statement or any preliminary prospectus or final prospectus,
relating thereto or in any amendments or supplements to the Registration
Statement or any such preliminary prospectus or final prospectus, or arise out
of or are based upon the omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading, in each case to the extent and only to the extent that
such untrue statement or alleged untrue statement or omission or alleged
omission (i) was made in the Registration Statement, in any preliminary
prospectus or final prospectus relating thereto or in any amendments or
supplements to the Registration Statement or any such preliminary prospectus or
final prospectus, in reliance upon and in conformity with written information
furnished by the selling Investor expressly for use in connection with the
Registration Statement, or any preliminary prospectus or final prospectus or
(ii) was corrected in any subsequent

-6-



--------------------------------------------------------------------------------



 




amendment or supplement to the Registration Statement or prospectus (whether
preliminary or final) that was delivered to the selling Investor before the
pertinent sale or sales by the selling Investor and such corrected amendment or
supplement to the Registration Statement or prospectus was not delivered to the
purchaser; and such selling Investor will reimburse any legal or other expenses
reasonably incurred by the Company or any such director, officer, controlling
person, or other selling Investor in connection with investigating or defending
any such loss, claim, damage, liability or action, provided, however, that the
liability of each selling Investor hereunder shall be limited to the proceeds
(net of underwriting discounts and commissions, if any) received by such selling
Investor from the sale of Registrable Shares covered by the Registration
Statement, and provided, further, however, that the indemnity agreement
contained in this Section 9(b) shall not apply to amounts paid in settlement of
any such loss, claim, damage, liability or action if such settlement is effected
without the consent of those selling Investor(s) against which the request for
indemnity is being made (which consent shall not be unreasonably withheld).
          (c) Promptly after receipt by an indemnified party under this
Section 9 of notice of the commencement of any action, such indemnified party
will, if a claim in respect thereof is to be made against any indemnifying party
under this Section 9, notify the indemnifying party in writing of the
commencement thereof and the indemnifying party shall have the right to
participate in and, to the extent the indemnifying party desires, jointly with
any other indemnifying party similarly noticed, to assume at its expense the
defense thereof with counsel satisfactory to the indemnifying party or
indemnifying parties. In the event that the indemnifying party assumes any such
defense, the indemnified party may participate in such defense with its own
counsel and at its own expense, provided, however, that the counsel for the
indemnifying party shall act as lead counsel in all matters pertaining to such
defense or settlement of such claim and the indemnifying party shall only pay
for such indemnified party’s expenses for the period prior to the date of its
participation on such defense. The failure to notify an indemnifying party
promptly of the commencement of any such action, if prejudicial in any material
respect to his ability to defend such action, shall relieve such indemnifying
party of any liability to the indemnified party under this Section 9, but the
omission so to notify the indemnifying party will not relieve him of any
liability which he may have to any indemnified party otherwise other than under
this Section 9.
          (d) Notwithstanding anything to the contrary herein, the indemnifying
party shall not be entitled to settle any claim, suit or proceeding unless in
connection with such settlement the indemnified party receives an unconditional
release with respect to the subject matter of such claim, suit or proceeding and
such settlement does not contain any admission of fault by the indemnified
party.
          (e) If the indemnification provided for in this Section 9 is
unavailable to or insufficient to hold harmless an indemnified party under
subsection (a) or (b) above in respect of any losses, claims, damages or
liabilities (or actions or proceedings in respect thereof) referred to therein,
then each indemnifying party shall contribute to the amount paid or payable by
such indemnified party as a result of such losses, claims, damages or
liabilities (or actions in respect thereof) in such proportion as is appropriate
to reflect the relative fault of the Company on the one hand and the Investors
on the other in connection with the statements or omissions or other matters
which resulted in such losses, claims, damages or liabilities (or actions in
respect thereof), as well as any other relevant equitable considerations.

-7-



--------------------------------------------------------------------------------



 




The relative fault shall be determined by reference to, among other things, in
the case of an untrue statement, whether the untrue statement relates to
information supplied by the Company on the one hand or an Investor on the other
and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such untrue statement. The Company and the
Investors agree that it would not be just and equitable if contribution pursuant
to this subsection (e) were determined by pro rata allocation (even if the
Investors were treated as one entity for such purpose) or by any other method of
allocation which does not take into account the equitable considerations
referred to above in this subsection (e). The amount paid or payable by an
indemnified party as a result of the losses, claims, damages or liabilities (or
actions in respect thereof) referred to above in this subsection (e) shall be
deemed to include any legal or other expenses reasonably incurred by such
indemnified party in connection with investigating or defending any such action
or claim. No person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be entitled to contribution from
any person who was not guilty of such fraudulent misrepresentation. The
Investors’ obligations in this subsection to contribute are several in
proportion to their sales of Registrable Shares to which such loss relates and
not joint.
          (f) The parties to this Agreement hereby acknowledge that they are
sophisticated business persons who were represented by counsel during the
negotiations regarding the provisions hereof including, without limitation, the
provisions of this Section 9, and are fully informed regarding said provisions.
They further acknowledge that the provisions of this Section 9 fairly allocate
the risks in light of the ability of the parties to investigate the Company and
its business in order to assure that adequate disclosure is made in the
Registration Statement as required by the Securities Act and the Exchange Act.
     10. REPORTS UNDER THE EXCHANGE ACT. With a view to making available to the
Investors the benefits of Rule 144 and any other rule or regulation of the SEC
that may at any time permit the Investors to sell the Purchased Shares to the
public without registration, the Company agrees to use commercially reasonable
efforts: (i) to make and keep public information available as those terms are
understood in Rule 144, (ii) to file with the SEC in a timely manner all reports
and other documents required to be filed by an issuer of securities registered
under the Securities Act or the Exchange Act pursuant to Rule 144, (iii) as long
as any Investor owns any Purchased Shares, to furnish in writing upon such
Investor’s request a written statement by the Company that it has complied with
the reporting requirements of Rule 144 and of the Securities Act and the
Exchange Act, and to furnish to such Investor a copy of the most recent annual
or quarterly report of the Company, and such other reports and documents so
filed by the Company as may be reasonably requested in availing such Investor of
any rule or regulation of the SEC permitting the selling of any such Purchased
Shares without registration and (iv) undertake any additional actions reasonably
necessary to maintain the availability of the Registration Statement or the use
of Rule 144.

-8-



--------------------------------------------------------------------------------



 



     11. SUSPENSION. Notwithstanding anything in this Agreement to the contrary,
in the event (i) of any request by the SEC or any other federal or state
governmental authority during the period of effectiveness of the Registration
Statement for amendments or supplements to a Registration Statement or related
prospectus or for additional information; (ii) of the issuance by the SEC or any
other federal or state governmental authority of any stop order suspending the
effectiveness of a Registration Statement or the initiation of any proceedings
for that purpose; (iii) of the receipt by the Company of any notification with
respect to the suspension of the qualification or exemption from qualification
of any of the Registrable Shares for sale in any jurisdiction or the initiation
of any proceeding for such purpose; (iv) of any event or circumstance which
necessitates the making of any changes in the Registration Statement or related
prospectus, or any document incorporated or deemed to be incorporated therein by
reference, so that, in the case of the Registration Statement, it will not
contain any untrue statement of a material fact or any omission to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading, and that in the case of the prospectus, it will not
contain any untrue statement of a material fact or any omission to state a
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; or (v) that the Board has made the good faith determination (A) that
continued use by the selling Investors of the Registration Statement for
purposes of effecting offers or sales of Registrable Shares pursuant thereto
would require, under the Securities Act, premature disclosure in the
Registration Statement (or the prospectus relating thereto) of material,
nonpublic information concerning the Company, its business or prospects or any
proposed material transaction involving the Company, (B) that such premature
disclosure would be materially adverse to the Company, its business or prospects
or any such proposed material transaction or would make the successful
consummation by the Company of any such material transaction significantly less
likely and (C) that it is therefore essential to suspend the use by the
Investors of such Registration Statement (and the prospectus relating thereto)
for purposes of effecting offers or sales of Registrable Shares pursuant
thereto, then the Company shall furnish to the selling Investors a certificate
signed by the President or Chief Executive Officer of the Company setting forth
one or more of the above described circumstances, and the right of the selling
Investors to use the Registration Statement (and the prospectus relating
thereto) shall be suspended for a period (the “Suspension Period”) of not more
than forty-five (45) days after delivery by the Company of the certificate
referred to above in this Section 11; provided that the Company shall be
entitled to no more than two such Suspension Periods during the twelve
(12) month period commencing on the Closing Date and during each subsequent
twelve (12) month period until the Mandatory Registration Termination Date
(including any extension thereto). During the Suspension Period, none of the
Investors shall offer or sell any Registrable Shares pursuant to or in reliance
upon the Registration Statement (or the prospectus relating thereto) and each of
the Investors shall keep the fact of the above described certificate and its
contents confidential. The Company shall use commercially reasonable efforts to
terminate any Suspension Period as promptly as practicable.

-9-



--------------------------------------------------------------------------------



 



     12. TRANSFER OF REGISTRATION RIGHTS. None of the rights of any Investor
under this Agreement shall be transferred or assigned to any person unless
(i) such person is a Qualifying Holder (as defined below), and (ii) such person
agrees to become a party to, and bound by, all of the terms and conditions of,
this Agreement by duly executing and delivering to the Company an Instrument of
Adherence in the form attached as Exhibit B hereto. For purposes of this
Section 12, the term “Qualifying Holder” shall mean, with respect to any
Investor, (i) any partner or member thereof, (ii) any corporation, partnership
or limited liability company controlling, controlled by, or under common control
with, such Investor or any partner or member thereof, or (iii) any other direct
transferee from such Investor of at least 25% of those Registrable Shares held
by such Investor. None of the rights of any Investor under this Agreement shall
be transferred or assigned to any person (including, without limitation, a
Qualifying Holder) that acquires Registrable Shares in the event that and to the
extent that such person is eligible to resell such Registrable Shares pursuant
to Rule 144(k) of the Securities Act or may otherwise resell such Registrable
Shares pursuant to an exemption from the registration provisions of the
Securities Act. After any transfer in accordance with this Section 12, the
rights and obligations of an Investor as to any transferred Registrable Shares
shall be the rights and obligations of the Investor Permitted Transferee holding
such Registrable Shares.
     13. ENTIRE AGREEMENT. This Agreement and the Securities Purchase Agreement
constitute and contain the entire agreement and understanding of the parties
with respect to the subject matter hereof, and supersede any and all prior
negotiations, correspondence, agreements or understandings with respect to the
subject matter hereof.
     14. MISCELLANEOUS.
          (a) This Agreement may not be amended, modified or terminated, and no
rights or provisions may be waived, except with the written consent of the
Majority Holders and the Company.
          (b) This Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York and without regard to any
conflicts of laws concepts which would apply the substantive law of some other
jurisdiction, and shall be binding upon and inure to the benefit of the parties
hereto and their respective heirs, personal representatives, successors or
assigns, provided that, to the extent applicable, the terms and conditions of
Section 12 hereof are satisfied. This Agreement shall also be binding upon and
inure to the benefit of any transferee of any of the Purchased Shares provided
that the terms and conditions of Section 12 hereof are satisfied.
Notwithstanding anything in this Agreement to the contrary, if at any time any
Investor shall cease to own any Purchased Shares, all of such Investor’s rights
under this Agreement shall immediately terminate.
          (c) Any notices, reports or other correspondence (hereinafter
collectively referred to as “correspondence”) required or permitted to be given
hereunder shall be in writing and shall be sent by postage prepaid first class
mail, courier or telecopy or delivered by hand to the party to whom such
correspondence is required or permitted to be given hereunder, and shall be
deemed sufficient upon receipt when delivered personally or by courier,
overnight delivery service or confirmed facsimile, or three (3) business days
after being deposited in the regular mail as certified or registered mail
(airmail if sent internationally) with postage prepaid, if such notice is
addressed to the party to be notified at such party’s address or facsimile
number as set forth below:

-10-



--------------------------------------------------------------------------------



 



          (i) All correspondence to the Company shall be addressed as follows:

              20425 Seneca Meadows Parkway
Germantown, Maryland 20878
 
  Attention:   Edward M. Rudnic, Ph.D.
President and Chief Executive Officer
 
  Facsimile:   (301) 944-6700

          with a copy to:

              Dewey Ballantine LLP
1301 Avenue of the Americas
New York, New York 10019
 
  Attention:   Frederick W. Kanner, Esq.
 
  Facsimile:   (212) 259-6333

          (ii) All correspondence to any Investor shall be sent to such Investor
at the address set forth in Exhibit A.
          (iii) Any entity may change the address to which correspondence to it
is to be addressed by written notification as provided for herein.
          (d) The parties acknowledge and agree that in the event of any breach
of this Agreement, remedies at law may be inadequate, and each of the parties
hereto shall be entitled to seek specific performance of the obligations of the
other parties hereto and such appropriate injunctive relief as may be granted by
a court of competent jurisdiction.
          (e) Should any part or provision of this Agreement be held
unenforceable or in conflict with the applicable laws or regulations of any
jurisdiction, the invalid or unenforceable part or provisions shall be replaced
with a provision which accomplishes, to the extent possible, the original
business purpose of such part or provision in a valid and enforceable manner,
and the remainder of this Agreement shall remain binding upon the parties
hereto.
          (f) This Agreement may be executed in a number of counterparts, any of
which together shall for all purposes constitute one Agreement, binding on all
the parties hereto notwithstanding that all such parties have not signed the
same counterpart.
[Signature Page to Follow]

-11-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Registration
Rights Agreement as of the date and year first above written.

                  ADVANCIS PHARMACEUTICAL CORPORATION    
 
           
 
  By:   /s/ Robert C. Low    
 
                Name: Robert C. Low         Title: Vice President, Finance and
Chief Financial Officer    

THE INITIAL INVESTOR’S SIGNATURE TO THE INVESTOR QUESTIONNAIRE DATED OF EVEN
DATE HEREWITH SHALL CONSTITUTE THE INITIAL INVESTOR’S SIGNATURE TO THIS
REGISTRATION RIGHTS AGREEMENT.

B-1